Citation Nr: 0821618	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, including as secondary to service-connected 
bilateral foot disabilities.

2.  Entitlement to service connection for a left ankle 
disability, including as secondary to service-connected 
bilateral foot disabilities. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1988 to November 
1991.

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

By a June 2007 action, the Board remanded this case for 
further development.  That development has been accomplished 
and the case has been returned to the Board for further 
consideration of the appeal.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran does not have a currently diagnosed right ankle 
disability. 

2.  The medical evidence of record demonstrates that the 
veteran's left ankle disability is not attributable to his 
period of active service or to his service-connected foot 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability that 
was incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by the veteran's military service, nor is it related to his 
service-connected bilateral foot disorders.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral ankle 
disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in June 2007 the Board 
remanded this case.  The agency of original jurisdiction was 
to obtain the veteran's Social Security Administration 
records and schedule the veteran for a medical examination.  
The veteran's claim was then to be readjudicated by the 
agency of original jurisdiction.    

The requested Social Security Administrations records were 
obtained and associated with the claims file.  The requested 
examination was conducted in November 2007, with resulting 
medical opinion provided in November 2007 and in an addendum 
opinion provided in December 2007.  A supplemental statement 
of the case was issued by the agency of original jurisdiction 
in February 2008.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The veteran was informed letters dated 
September 2003 and October 2003 that to support his claim, 
the evidence must show: an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; a 
relationship between the current disability and an injury, 
disease, or event in military service. 

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was asked in both 
letters to tell VA about "any additional information or 
evidence that you want us to try to get for you."  
The September 2004 letter asked the following: "If there is 
any other evidence or information that you think will support 
your claim, please let us know. He was also asked to send any 
medical report that he had.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an April 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the Board is 
denying the veteran's claims, elements (4) and (5) are moot. 

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service treatment records and reports of VA 
treatment of the veteran, private medical records, and Social 
Security Administration records.  Additionally, the veteran 
was provided with VA examinations in November 2003 and 
November 2007.  Neither the veteran nor his representative 
has identified any further evidence.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his service 
organization, which has submitted a formal brief as recently 
as June 2008.  The veteran did not elect to have a Board 
hearing.  

Relevant law and regulations

Direct service connection 

The veteran contends that his bilateral ankle disabilities 
are directly due to his military service, in particular to 
ankle sprains documented in his service medical records.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

The veteran has been service-connected for fracture of a 
metatarsal of the left foot with hallux valgus and fracture 
of the 3rd and 4th metatarsals of the right foot with hallux 
valgus since 1991.  He alternatively contends that his 
bilateral ankle disabilities are due to his service-connected 
bilateral foot disabilities.   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  Entitlement to service connection for a right ankle 
disability, including as secondary to service-connected 
bilateral foot disabilities.

Essential to the award of service connection is the first 
Hickson/Wallin element, the current existence of a 
disability.  Without it, service connection cannot be 
granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence of a current 
disability of right ankle.  

During a November 2003 VA examination, Dr. D.M. observed no 
obvious edema and no tenderness of the right ankle.  X-rays 
showed no acute bony abnormality.  No diagnosis was rendered.  

In the November 2007 VA examination report, Dr. A.M. noted 
that the history of x-rays of the veteran's ankles done in 
November 2003, September 2004, and December 2006, were all 
essentially similar and normal for each ankle.  There were no 
bone spurs seen, no joint space narrowing, and no 
degenerative changes seen.  
Dr. A.M. referred to the veteran's right ankle "symptoms" 
without making a specific diagnosis as to any right ankle 
disability.  

The veteran has provided no competent medical evidence which 
indicates that a diagnosed right ankle disability exists.  To 
the extent that the veteran himself believes that he has a 
right ankle disability, he is not a competent source of 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements are not probative.

The Board adds that it has no reason to doubt the veteran's 
reports of right ankle pain.  However, service connection is 
not granted for symptoms alone, but for chronic medical 
disorders.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
disability for which service connection may be granted].

In short, the medical evidence of record does not include any 
diagnosis of any right ankle disorder.   As has been 
explained in the VCAA discussion above, the veteran has been 
provided with ample opportunity to submit such evidence; he 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim of 
entitlement to VA benefits]. 

In summary, in order for service connection to be granted 
there must be competent evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  Such evidence is lacking in this case.  There 
being no evidence of a present disability of the right ankle, 
Hickson element (1) is not met, and the veteran's claim is 
accordingly denied on that basis.

2.  Entitlement to service connection for a left ankle 
disability, including as secondary to service-connected 
bilateral foot disabilities.

With respect to Hickson/Wallin element (1), the evidence 
shows that the veteran has a current disability of the left 
ankle.  Indeed due to arthroscopic surgeries were performed 
on the left ankle in August 2003 and November 2004.  In a 
December 2007 addendum report, Dr. A.M. diagnosed the veteran 
with left ankle sprain in 2003 leading to anterior tibial 
exostosis and ankle arthroscopy.  

The Board will separately address the direct and secondary 
service connection contentions.

Direct service connection
  
Hickson element (2), evidence of in-service incurrence or 
aggravation of a disease or injury, has been met.  The 
veteran was treated for complaints of pain and swelling in 
his left ankle on three occasions in service, in August 1989, 
December 1989, and June 1990.  

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  As explained immediately below, such 
evidence is lacking.  

In an April 2004 addendum report, Dr. D.M. opined that, based 
on the absence of significant trauma and marked severity of 
findings in service as well as evidence that the veteran had 
injured his left ankle in May 2003, it was not at least as 
likely as not that the veteran's current ankle conditions 
were related to his service.  

In a December 2007 addendum report, Dr. A.M. opined that even 
recognizing the three occasions of left ankle sprain in 
service, the veteran's need for left ankle surgery in August 
2003 and November 2004 was at least as likely as not due 
solely to the injuries of the left ankle sustained in May 
2003.  He reasoned that, if a bony exostosis had been present 
from the veteran's service related sprains, it would have 
been seen in x-rays done in 2003 prior to the surgery.  

These opinions appear to be congruent with the medical 
evidence of record, which indicate that the in-service ankle 
complaints resolved without the need for treatment; that 
there was a period of over a decade after service in which 
the veteran voiced no complaints as to any left ankle 
problems; and that there was a significant left ankle injury 
in May 2003, leading to surgery shortly thereafter.

The veteran has presented no medical nexus evidence to the 
contrary.  To the extent that the veteran himself believes 
that his left ankle disability is related to his service, he 
is not a competent source of medical evidence.  See Espiritu, 
supra.  The veteran's statements are not probative.

Therefore, Hickson element (3) has not been met.

Secondary service connection

The veteran has been service-connected for fracture of a 
metatarsal of the left foot with hallux valgus, and fracture 
of the 3rd and 4th metatarsals of the right foot with hallux 
valgus, since 1991.  Thus, Wallin element (2), evidence of a 
service-connected disability, has been met.

Medical nexus evidence establishing a connection between the 
service-connected disability and the current disability, 
Wallin element (3), is lacking.  In December 2007 report, Dr. 
A.M. attributed the veteran's left ankle disability solely to 
his May 2003 injury and not to his service-connected foot 
disorders.  The veteran has not 
presented any competent medical evidence to the contrary.

Conclusion

For reasons and based expressed above, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran's left ankle disability is related to his 
service or his service-connected foot disabilities.  The 
benefits sought on appeal is accordingly denied.




ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


